Citation Nr: 1609369	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-06 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable rating for allergic rhinitis prior to January 15, 2013; an initial rating greater than 10 percent from January 15, 2013 to April 7, 2014; and an initial rating greater than 30 percent from April 8, 2014.  


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from June 1996 to June 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In the July 2010 rating decision, the RO granted service connection for asthma and allergic rhinitis and assigned a single rating of 30 percent for the combined disabilities.  Subsequently, in September 2010, the RO issued a rating decision and determined that, based on a clear and unmistakable error in the July 2010 rating decision, service connection is separately granted for allergic rhinitis and a noncompensable evaluation was assigned.  

By a rating decision issued in February 2013, the RO increased the rating from noncompensable to 10 percent for allergic rhinitis effective on January 15, 2013.  In a rating decision issued in November 2015, the Appeal Management Center (AMC) increased the rating to 30 percent for allergic rhinitis effective on April 8, 2014.  Thus the issue is characterized as reflected on the title page.  

In March 2015, the issue on appeal was remanded for further development.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  


REMAND

In the November 2015 rating decision, the AMC granted a 30 percent rating for allergic rhinitis effective April 8, 2014.  The 30 percent rating is a staged rating and does not represent a full and final determination regarding the initial rating for allergic rhinitis for the entire appeal period.  The issue on appeal is entitlement to an initial compensable rating for allergic rhinitis prior to January 15, 2013; an initial rating greater than 10 percent from January 15, 2013 to April 7, 2014; and an initial rating greater than 30 percent from April 8, 2014.  The Veteran is presumed to be seeking the maximum possible evaluation, including the possibility of an extraschedular evaluation in excess of 30 percent under 38 C.F.R. § 3.321(b).  See also AB v. Brown, 6 Vet. App. 35 (1993).  

In the March 2015 Remand, the Board instructed that, if the claim remains denied, the AMC should issue a Supplemental Statement of the Case (SSOC).  Significantly, however, the subsequent SSOC issued in November 2015 only addressed the issue of entitlement to an initial compensable evaluation for allergic rhinitis prior to January 15, 2013 and thus did not comply with the Board's remand directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to an initial compensable rating for allergic rhinitis prior to January 15, 2013; an initial rating greater than 10 percent from January 15, 2013 to April 7, 2014; and in excess of 30 percent from April 8, 2014, to include extraschedular consideration.  If the benefit sought if not fully granted for the entire appeal period, the Veteran must be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

